UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 000-53377 AEGEA, INC. (Exact Name of Registrant as specified in its charter) Colorado 41-2230041 (State or other jurisdiction (IRS Employer File Number) of incorporation) 772 U.S. Highway One, Suite 200 North Palm Beach, FL 33408 (Address of principal executive offices) (561) 287-5422 (Registrant's telephone number, including area code) Not applicable. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes:þNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the ExchangeAct. Large accelerated filer o Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.119,499,261 shares of common stock are issued and outstanding as of August 19, 2014. FORM 10-Q AEGEA, Inc. TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page No. Item 1. Financial Statements. 4 Balance Sheets as of June 30, 2014 (Unaudited) and December 31, 2013 4 Statements of Operations for the Three and Six Months Ended June 30, 2014 (Unaudited) 5 Statements of Changes in Stockholder’s Deficit - For the Six Months ended June 30, 2014 (Unaudited) 6 Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 (Unaudited) 7 Notes to Unaudited Financial Statements. 8-15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4 Controls and Procedures. 20 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 3. Defaults Upon Senior Securities. 22 Item 4. Mine Safety Disclosures. 22 Item 5. Other Information. 23 Item 6. Exhibits. 24 - 2 - FORWARD LOOKING STATEMENTS This report contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this report. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our report on Form 10-K as filed with the Securities and Exchange Commission on April 11, 2014, in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Form 10-Q and in other reports that we file with the SEC.You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this quarterly report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. - 3 - PART I FINANCIAL INFORMATION Item 1. Financial Statements AEGEA, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current Assets: Cash $ $ Vacant land deposit - Total Current Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable $ $ Accrued expenses Short-term loans - related parties Convertible debenture payable, net of premium and discount Accrued interest Line of credit - related party Accrued interest - related party Total Current Liabilities Commitments and Contingencies (Note 6) Stockholders' Equity (Deficit): Preferred stock, No par value; 100,000,000 shares authorized; - - Series A convertible preferred Stock, $0.0001 no par value; 200,000 shares authorized, no shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Series B convertible preferred Stock, $0.0001 no par value; 1,000 shares authorized, 1,000 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Common stock, no par value; 1,000,000,000 shares authorized, 119,499,261 and 117,112,619 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the unaudited consolidated financial statements. - 4 - AEGEA, INC. AND SUBSIDIARIES Consolidated Statements of Operations For the Three Months Ended For the Six Months Ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $
